Exhibit 10.1


 


 


 
AKORN, INC. 2014 STOCK OPTION PLAN
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

   
 
Page
    ARTICLE 1 PURPOSE OF THE PLAN 1         ARTICLE 2 DEFINITIONS 1  
2.1
"Administrator"
1
 
2.2
"Affiliate"
1
 
2.3
"Applicable Laws"
1
 
2.4
"Award"
1
 
2.5
"Award Agreement"
1
 
2.6
"Awarded Stock"
1
 
2.7
"Beneficially Owned" and "Beneficial Ownership"
1
 
2.8
"Board"
1
 
2.9
"Change in Control"
1
 
2.10
"Code"
2
 
2.11
"Committee"
2
 
2.12
"Common Stock"
2
 
2.13
"Consultant"
2
 
2.14
"Corporation"
2
 
2.15
"Director"
2
 
2.16
"Disability"
2
 
2.17
"Effective Date"
3
 
2.18
"Employee"
3
 
2.19
"Exchange Act"
3
 
2.20
"Exchange Program"
3
 
2.21
"Fair Market Value"
3
 
2.22
"Fiscal Year"
3
 
2.23
"Incentive Stock Option"
3
 
2.24
"Non-Qualified Stock Option"
3
 
2.25
"Officer"
3
 
2.26
"Option"
3
 
2.27
"Other Stock Based Awards"
4
 
2.28
"Outside Director"
4
 
2.29
"Participant"
4
 
2.30
"Performance Share"
4
 
2.31
"Performance Unit"
4
 
2.32
"Period of Restriction"
4
 
2.33
"Plan"
4
 
2.34
"Restricted Stock"
4
 
2.35
"Rule 16b-3"
4
 
2.36
"Section 16(b)"
4
 
2.37
"Service Provider"
4
 
2.38
"Share"
4
 
2.39
"Stock Appreciation Right" or "SAR"
4
 
2.40
"Unrestricted Stock"
4

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE 3 PLAN ADMINISTRATION 5  
3.1
Procedure
5
 
3.2
Powers of the Administrator
5
 
3.3
Effect of Administrator's Decision
7
        ARTICLE 4 STOCK SUBJECT TO THE PLAN
7
 
4.1
Stock Subject to the Plan
7
 
4.2
Lapsed Awards
7
 
4.3
Adjustments for Changes in Capitalization and Similar Events
7
        ARTICLE 5 PARTICIPATION 8  
5.1
Eligibility
8
 
5.2
Termination of Participation
8
        ARTICLE 6 STOCK OPTIONS 8  
6.1
Option Grant
8
 
6.2
Exercise Price
9
 
6.3
Waiting Period and Exercise Dates
9
 
6.4
Exercise of Option
9
 
6.5
Form of Consideration
11
        ARTICLE 7 RESTRICTED STOCK 11  
7.1
Grant of Restricted Stock
11
 
7.2
Restricted Stock Agreement
11
 
7.3
Transferability
12
 
7.4
Removal of Restrictions
12
 
7.5
Voting Rights
12
 
7.6
Dividends and Other Distributions
12
 
7.7
Return of Restricted Stock to Corporation
12
        ARTICLE 8 UNRESTRICTED STOCK 12         ARTICLE 9 STOCK APPRECIATION
RIGHTS 12  
9.1
Grant of SARs
12
 
9.2
Number of Shares
12
 
9.3
Exercise Price and Other Terms
12
 
9.4
SAR Agreement
12
 
9.5
Expiration of SARs
13
 
9.6
Payment of SAR Amount
13
 
9.7
Buyout Provisions
13

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE 10 PERFORMANCE UNITS AND PERFORMANCE SHARES
13
 
10.1
Grant of Performance Units/Shares
13
 
10.2
Value of Performance Units/Shares
13
 
10.3
Performance Objectives and Other Terms
13
 
10.4
Performance Measures
13
 
10.5
Earning of Performance Units/Shares
14
 
10.6
Form and Timing for Payment of Performance Units/Shares
14
 
10.7
Cancellation of Performance Units/Shares
14
        ARTICLE 11 OTHER STOCK BASED AWARDS 14         ARTICLE 12 DISSOLUTION OR
LIQUIDATION; OR CHANGE IN CONTROL
14
 
12.1
Dissolution or Liquidation
14
 
12.2
Change in Control
14
        ARTICLE 13 MISCELLANEOUS PROVISIONS
15
 
13.1
No Uniform Rights to Awards
15
 
13.2
Share Certificates
15
 
13.3
No Rights as a Service Provider
15
 
13.4
No Rights as Shareholder
15
 
13.5
No Trust or Fund Created
15
 
13.6
No Fractional Shares
15
 
13.7
Requirement of Consent and Notification of Election Under Code § 83(b) or
Similar Provision
16
 
13.8
Requirement of Notification Upon Disqualifying Disposition Under Code § 421(b)
16
 
13.9
Leaves of Absence
16
 
13.10
Notices
16
 
13.11
Non-Transferability of Awards
16
 
13.12
Date of Grant
16
 
13.13
Amendment and Termination of Plan
16
 
13.14
Conditions Upon Issuance of Shares
17
 
13.15
Severability
17
 
13.16
Inability to Obtain Authority
17
 
13.17
Shareholder Approval
17
 
13.18
Governing Law
17
 
13.19
Section 409A.  It is the intention of the Corporation that no Award shall be
“deferred compensation” subject to Code § 409A, unless and to the extent that
the Administrator specifically determines otherwise, and this Plan and the terms
and conditions of all Awards shall be interpreted accordingly.  The terms and
conditions governing any Awards that the Administrator determines will be
subject to Code § 409A, including, without limitation, any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change in Control, shall be set forth in the applicable Award Agreement and
rules established by the Administrator, and shall comply in all respects with
Code § 409A.  The following rules will apply to Awards intended to be subject to
Code § 409A (“409A Awards”):
17

 
 
iii

--------------------------------------------------------------------------------

 
 

 
(a)
If a Participant is permitted to elect to defer an Award or any payment under an
Award, such election will be permitted only at times in compliance with Code §
409A, including, without limitation, applicable transition rules thereunder.
18
 
(b)
The Corporation shall have no authority to accelerate distributions relating to
Code § 409A Awards in excess of the authority permitted under Code § 409A.
18
 
(c)
Any distribution of a Code § 409A Award following a separation from service that
would be subject to Code § 409A(a)(2)(A)(i) as a distribution following a
separation from service of a “specified employee” as defined under Code §
409A(a)(2)(B)(i), shall occur no earlier than the expiration of the six-month
period following such Separation.
18
 
(d)
In the case of any distribution of a Code § 409A Award, if the timing of such
distribution is not otherwise specified in this Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the Code § 409A Award is
specified to occur.
18
 
(e)
In the case of an Award providing for distribution or settlement upon vesting or
the lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in this Plan or an Award agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
18

 

 
This Plan is hereby adopted on this _____ day of __________________, 2014.
 
AKORN, INC.
 
By: ___________________________
 
Title:__________________________

 
 
iv

--------------------------------------------------------------------------------

 
 
AKORN, INC. 2014 STOCK OPTION PLAN
 
ARTICLE 1
PURPOSE OF THE PLAN
 
The purpose of this Akorn, Inc. 2014 Stock Option Plan is to promote the
interests of Akorn, Inc. and its shareholders by: (i) attracting and retaining
exceptional Directors, Employees and Consultants (including prospective
Directors, Employees and Consultants) of the Corporation, and (ii) enabling such
individuals to participate in the long-term growth and financial success of the
Corporation.
 
Accordingly, the Plan provides for the granting of Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock Awards, Unrestricted Stock Awards,
Stock Appreciation Rights, Performance Unit Awards, Performance Share Awards,
and Other Stock Based Awards.
 
ARTICLE 2
DEFINITIONS
 
2.1  "Administrator" means the Board, the Committee, or any Officer or Employee
of the Corporation to whom the Board or the Committee has delegated authority to
administer the Plan.
 
2.2  "Affiliate" means a "parent" or "subsidiary" corporation as defined in Code
§§ 424(e) and (f), or that the Board has designated as participating in the
Plan.
 
2.3  "Applicable Laws" means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. federal and state
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted, and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.
 
2.4  "Award" means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards, Stock Appreciation Rights, Performance Unit Awards,
Performance Share Awards or Other Stock Based Awards.
 
2.5  "Award Agreement" means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan.  The
Award Agreement is subject to the terms and conditions of the Plan.
 
2.6  "Awarded Stock" means the Common Stock subject to an Award.
 
2.7  "Beneficially Owned" and "Beneficial Ownership" means as set forth in Rule
13d-3 of the Exchange Act, provided that the exercise of voting rights by a
nominee or proxy holder of the Board in connection with a meeting or proposed
action by shareholders of the Corporation shall not be deemed to constitute such
ownership and any ownership or voting power of the trustee under an employee
benefit plan of the Corporation shall not be deemed to constitute such
ownership.
 
2.8  "Board" means the Board of Directors of the Corporation.
 
2.9  "Change in Control" means, unless otherwise defined under Code § 409A and
reflected in the Award Agreement, the occurrence of any of the following events:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)  the consummation of a merger or consolidation of the Corporation with any
other entity which thereby becomes the beneficial owner of more than 50% of the
outstanding "Voting Securities" (defined as securities the holders of which are
entitled to vote for the election of Directors) of the surviving entity;
 
(b)  Directors who were members of the Board immediately prior to a meeting of
the shareholders of the Corporation which meeting involves a contest for the
election of at least one directorship, do not constitute at least a majority of
the Directors following such meeting or election;
 
(c)  an acquisition, directly or indirectly, of more than 50% of the outstanding
shares of any class of "Voting Securities" of the Corporation by any "Person;"
 
(d)  the shareholders of the Corporation approve a sale of all or substantially
all of the assets of the Corporation or the liquidation of the Corporation; OR
 
(e)  there is a change, during any period of two consecutive years or less of a
majority of the Board as constituted as of the beginning of such period, unless
the election of each Director who is not a Director at the beginning of such
period was approved by a vote of at least two-thirds of the Directors then in
office who were Directors at the beginning of the period.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Corporation forms a holding company as a result of
which the holders of the Corporation's "Voting Securities" immediately prior to
the transaction, hold, in approximately the same relative proportions as they
held prior to the transaction, substantially all of the "Voting Securities" of a
holding company owning all of the Corporation's "Voting Securities" after the
completion of the transaction.
 
2.10  "Code" means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.  Any reference to a section of the
Code herein will be a reference to any successor or amended section of the Code.
 
2.11  "Committee"  means a committee of Directors or other individuals
satisfying Applicable Laws and appointed by the Board in accordance with Article
3 of the Plan. If the Committee is comprised of two Directors, both Directors
shall be "non-employee directors" as that term is defined in Rule 16b-3.
 
2.12  "Common Stock" means the Common Stock of the Corporation, or in the case
of Awards not based on Shares, the cash equivalent thereof.
 
2.13  "Consultant" means any person, including an advisor, engaged by the
Corporation or an Affiliate to render services to such entity.
 
2.14  "Corporation" means Akorn, Inc., a Louisiana corporation.
 
2.15  "Director" means a member of the Board.
 
2.16  "Disability" means, unless otherwise defined under Code § 409A and
reflected in the Award Agreement, total and permanent disability as defined in
Code § 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
2.17  "Effective Date" means December30, 2013.
 
2.18  "Employee" means any person, including Officers and Directors, employed by
the Corporation or an Affiliate.  Neither service as a Director nor payment of a
director's fee by the Corporation will be sufficient to constitute "employment"
by the Corporation.
 
2.19  "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
2.20  "Exchange Program" means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash; or (ii) the exercise price of an outstanding Award is reduced.  The terms
and conditions of any Exchange Program will be determined by the Administrator.
 
2.21  "Fair Market Value" means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
 
(a)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market of the NASDAQ
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(b)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
 
(c)  In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
 
Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
 
2.22  "Fiscal Year" means the fiscal year of the Corporation.
 
2.23  "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Code § 422 and the Treasury
regulations promulgated thereunder.
 
2.24  "Non-Qualified Stock Option" means an Option that by its terms does not
qualify, or is not intended to qualify, as an Incentive Stock Option.
 
2.25  "Officer" means a person who is an officer of the Corporation within the
meaning of § 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
2.26  "Option" means an Incentive Stock Option or a Non-Qualified Stock Option
or both, as the context requires.
 
 
3

--------------------------------------------------------------------------------

 
 
2.27  "Other Stock Based Awards" means any other awards not specifically
described in the Plan that are valued in whole or in part by reference to, or
are otherwise based on, Shares and are created by the Administrator pursuant to
Article 12.
 
2.28  "Outside Director" means a Director who either: (i) is not a current
Employee of the Corporation or an "affiliated corporation" (within the meaning
of the Treasury regulations promulgated under Code § 162(m)), is not a former
employee of the Corporation or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
retirement plan), was not an officer of the Corporation or an "affiliated
corporation" at any time, and is not currently receiving direct or indirect
remuneration (within the meaning of the Treasury regulations promulgated under
Code § 162(m)) from the Corporation or an "affiliated corporation" for services
in any capacity other than as a Director; or (ii) is otherwise considered an
"outside director" for purposes of Code § 162(m).
 
2.29  "Participant" means the holder of an outstanding Award granted under the
Plan.
 
2.30  "Performance Share" means, pursuant to Article 10, an Award granted to a
Service Provider under which, upon the satisfaction of predetermined individual
or Corporation performance goals and/or objectives, shares of Common Stock are
paid to the Participant.
 
2.31  "Performance Unit" means, pursuant to Article 10, an Award granted to a
Service Provider under which, upon the satisfaction of predetermined individual
or Corporation performance goals and/or objectives, a cash payment shall be paid
to the Participant based on the number of "units" awarded to the
Participant.  For this purpose, the term "unit" means bookkeeping units, each of
which represents such monetary amount as shall be designated by the
Administrator in each Award Agreement.
 
2.32  "Period of Restriction" means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.
 
2.33  "Plan" means the Akorn, Inc. 2014 Stock Option Plan, as amended from time
to time.
 
2.34  "Restricted Stock" means shares of Common Stock issued pursuant to a
Restricted Stock Award under the Plan or issued pursuant to the early exercise
of an Option.
 
2.35  "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
 
2.36  "Section 16(b)" means Section 16(b) of the Exchange Act.
 
2.37  "Service Provider" means an Employee, Director or Consultant.
 
2.38  "Share" means a share of the Common Stock, as adjusted in accordance with
Section 4.3 and Article 13 of the Plan.
 
2.39  "Stock Appreciation Right" or "SAR" means an Award that is designated as a
SAR, and represents an unfunded and unsecured promise to deliver Shares, cash,
other securities, other Awards or other property equal in value to the excess,
if any, of the Fair Market Value per Share over the exercise price per Share of
the SAR, subject to the terms of the applicable Award Agreement.
 
2.40  "Unrestricted Stock" means as defined in Article 8 of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
PLAN ADMINISTRATION
 
3.1  Procedure.
 
(a)  Board's Delegation.  The Board may delegate administration of the Plan to a
Committee or multiple Committees.  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers possessed by the Board, subject, however, to such
resolutions, not inconsistent with the provisions of this Plan, as may be
adopted from time to time by the Board.  The Board may abolish the Committee at
any time and vest in the Board the administration of the Plan.  Different
Committees with respect to different groups of Service Providers may administer
the Plan.
 
(b)  Code § 162(m).  To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted hereunder as
"performance-based compensation" within the meaning of Code § 162(m), the Plan
will be administered by a Committee of two or more Outside Directors.
 
(c)  Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(d)  Other Administration.  Other than as provided above, the Plan will be
administered by: (i) the Board, or (ii) a Committee, which committee will be
constituted to satisfy Applicable Laws.
 
(e)  Delegation of Authority for Day-to-Day Administration.  Except to the
extent prohibited by Applicable Law, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan.  Such delegation may be revoked at any
time.
 
3.2  Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
 
(a)  To determine the Fair Market Value;
 
(b)  To select the Service Providers to whom Awards may be granted hereunder;
 
(c)  To determine the number of Shares to be covered by each Award granted
hereunder;
 
(d)  To approve forms of agreement for use under the Plan;
 
(e)  To determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine in its sole discretion;
 
 
5

--------------------------------------------------------------------------------

 
 
(f)  Subject to shareholder approval, to reduce the exercise price of any Award
to the then current Fair Market Value if the Fair Market Value of the Common
Stock covered by such Award shall have declined since the date the Award was
granted;
 
(g)  Subject to shareholder approval, to institute an Exchange Program;
 
(h)  To construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan, and to establish, amend and revoke rules and regulations for its
administration;
 
(i)  To prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;
 
(j)  To modify or amend each Award (subject to Section 14.13(c) of the Plan),
including the discretionary authority to extend the post-termination exercise
period of Awards longer than is otherwise provided for in the Plan ;
 
(k)  To allow Participants to satisfy withholding tax obligations by electing to
have the Corporation withhold from the Shares or cash to be issued upon exercise
or vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined.  All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable;
 
(l)  To authorize any person to execute on behalf of the Corporation any
instrument required to affect the grant of an Award previously granted by the
Administrator;
 
(m)  To allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;
 
(n)  To determine whether Awards will be settled in Shares, cash or in any
combination thereof;
 
(o)  To create Other Stock Based Awards for issuance under the Plan;
 
(p)  To establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;
 
(q)  To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any re-sales by a Participant or
other subsequent transfers by the Participant of any Shares issued as a result
of or under an Award, including without limitation, (i) restrictions under an
insider trading policy, and (ii) restrictions as to the use of a specified
brokerage firm for such re-sales or other transfers; and (ii) restrictions as to
the use of a specified brokerage firm for such re-sales or other transfers ; and
 
(r)  To make all other determinations deemed necessary or advisable for
administering the Plan.
 
 
6

--------------------------------------------------------------------------------

 
 
3.3  Effect of Administrator's Decision.  The Administrator’s decision shall be
binding on Participants and any other holders of Awards.
 
ARTICLE 4
STOCK SUBJECT TO THE PLAN
 
4.1  Stock Subject to the Plan.  Subject to the provisions of this Article 4 and
Article 13 of the Plan, the maximum aggregate number of Shares that may be
issued under the Plan is 7,500,000, of which the maximum number of Shares that
may be delivered pursuant to Incentive Stock Options granted under the Plan
shall be 1,500,000.  The Shares may be authorized and unissued, or reacquired
Common Stock. Shares shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is paid in cash.  Upon payment
in Shares pursuant to the exercise of an Award, the number of Shares available
for issuance under the Plan shall be reduced only by the number of Shares
actually issued in such payment.  If a Participant pays the exercise price (or
purchase price, if applicable) of an Award through the tender of Shares, or if
Shares are tendered or withheld to satisfy any Corporation withholding tax
obligations, the number of Shares so tendered or withheld shall again be
available for issuance pursuant to future Awards under the Plan.
 
4.2  Lapsed Awards.  If any outstanding Award expires or is terminated or
canceled without having been exercised or settled in full, or if Shares acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Corporation, the Shares allocable to the terminated portion
of such Award or such forfeited or repurchased Shares shall again be available
for grant under the Plan.
 
4.3  Adjustments for Changes in Capitalization and Similar Events.  In the event
the Administrator determines that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Corporation, issuance of warrants or other rights to purchase
Shares or other securities of the Corporation, or other similar corporate
transaction or event affects the Shares resulting in an  adjustment, then the
Administrator shall:
 
(a)  in such manner as it may deem equitable or desirable, adjust any or all of
(i) the number of Shares or other securities of the Corporation (or number and
kind of other securities or property) with respect to which Awards may be
granted, including (1) the aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan, as provided in Section 4.1 of the
Plan, and (2) the maximum number of Shares or other securities of the
Corporation (or number and kind of other securities or property) with respect to
which Awards may be granted to any Participant in any fiscal year of the
Corporation, and (ii) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Corporation (or number and kind of
other securities or property) subject to outstanding Awards or to which
outstanding Awards relate, and (2) the exercise price with respect to any Award;
or
 
(b)  if deemed appropriate or desirable, make provision for a cash payment to
the holder of an outstanding Award in consideration for the cancellation of such
Award, including, in the case of an outstanding Option or SAR, a cash payment to
the holder of such Option or SAR in consideration for the cancellation of such
Option or SAR in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Administrator) of the Shares subject to such
Option or SAR over the aggregate exercise price of such Option or SAR (it being
understood that, in such event, any Option or SAR having a per Share exercise
price equal to, or in excess of, the Fair Market Value of a Share subject to
such Option or SAR may be cancelled and terminated without any payment or
consideration therefore).
 
 
7

--------------------------------------------------------------------------------

 
 
(c)  Any such adjustments shall be made by the Administrator in its absolute
discretion, and the decision of the Administrator shall be final, binding and
conclusive
 
Any Shares issuable as a result of any such adjustment shall be rounded to the
next lower whole Share; no fractional Shares shall be issued.  Any adjustment to
the exercise price of an Award shall be rounded to the nearest penny.
 
4.4  Substitute Awards.  The Administrator in its sole discretion shall have the
right to substitute or assume Awards in connection with a share combination,
share exchange, merger, consolidation, reorganization, or like corporate
transaction which affects the number or nature of the Shares ("Substitute
Awards").  The number of Shares underlying any Substitute Awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan; provided, however, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an entity that is acquired by the Corporation or its Affiliate through a merger
or acquisition shall not be counted against the aggregate number of Shares
available for Awards under the Plan; provided further, however, that Substitute
Awards issued in connection with the assumption of, or in substitution for,
outstanding stock options intended to qualify for special tax treatment under
Code §§ 421 and 422 that were previously granted by an entity that is acquired
by the Corporation or an Affiliate through a merger or acquisition shall be
counted against the aggregate number of Shares available for Incentive Stock
Options under the Plan.


ARTICLE 5
PARTICIPATION
 
5.1  Eligibility.  Any Director, Employee or Consultant (including any
prospective Director, Employee or Consultant) of the Corporation and any
Affiliate shall be eligible to be designated a Participant in the Plan for
purposes of receiving Awards.  However, Incentive Stock Options may only be
granted to Employees.
 
5.2  Termination of Participation.  If a Participant is no longer a Service
Provider due to a termination for "Cause," then all Awards granted to the
Participant shall expire upon the earlier of: (i) the date of the occurrence
giving rise to such termination, or (ii) the natural expiration of the Award
according to its underlying terms.  Thereafter, the Participant shall have no
rights with respect to any Awards under the Plan.
 
(a)  Defining "Cause”.  For purposes of the Plan, "Cause" shall mean a
Participant's personal dishonesty; misconduct; breach of fiduciary duty;
incompetence; intentional failure to perform stated obligations; willful
violation of any law, rule, regulation or final cease and desist order; or any
material breach of any provision of this Plan, Award Agreement, or any
employment agreement.
 
ARTICLE 6
STOCK OPTIONS
 
6.1  Option Grant.  Subject to the provisions of the Plan, the Administrator
shall have sole and plenary authority to determine the Service Providers to whom
Options shall be granted, the number of Shares to be covered by each Option,
whether for Employees the Option will be an Incentive Stock Option or a
Non-Qualified Stock Option, and the conditions and limitations applicable to the
vesting and exercise of the Option.   In the case of Incentive Stock Options,
the terms and conditions of such grants shall be subject to and comply with such
rules as may be prescribed by Code § 422 and any regulations related thereto, as
may be amended from time to time. All Options granted under the Plan shall be
Non-Qualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. If an Option
is intended to be an Incentive Stock Option, and if for any reason such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such non-qualification, such Option (or portion thereof) shall
be regarded as a Non-Qualified Stock Option appropriately granted under the
Plan, provided that such Option (or portion thereof) otherwise complies with the
Plan's requirements relating to Non-Qualified Stock Options.
 
 
8

--------------------------------------------------------------------------------

 
 
(a)  Term of Option.  The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be 10 years
from the date of grant or such shorter term as may be provided in the Award
Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Corporation or any Affiliate, the term of the Incentive Stock
Option will be five years from the date of grant or such shorter term as may be
provided in the Award Agreement.
 
(b)  $100,000 Limitation for Incentive Stock Options.  Each Option will be
designated in the Award Agreement as either an Incentive Stock Option or a
Non-Qualified Stock Option.  However, notwithstanding such designation, to the
extent the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Participant
during any calendar year (under all plans of the Corporation and any Affiliate)
exceeds $100,000, such Options will be treated as Non-Qualified Stock
Options.  For purposes of this Section 6.1(b), Incentive Stock Options will be
taken into account in the order in which they were granted.  The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.
 
6.2  Exercise Price.  Except as otherwise established by the Administrator at
the time an Option is granted and set forth in the applicable Award Agreement,
the exercise price of each Share covered by an Option shall be not less than
100% of the Fair Market Value of such Share (determined as of the date the
Option is granted); provided, however, that in the case of an Incentive Stock
Option granted to an Employee who, at the time of the grant of such Option, owns
stock representing more than 10% of the voting power of all classes of stock of
the Corporation and any Affiliate, the per Share exercise price shall be no less
than 110% of the Fair Market Value per Share on the date of the grant.  Options
are intended to qualify as "qualified performance-based compensation" under Code
§ 162(m).
 
Notwithstanding the foregoing, Options may be granted with an exercise price of
less than 100% of the Fair Market Value per Share on the date of grant if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Code § 424(a) (involving a corporate
reorganization).
 
6.3  Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
 
6.4  Exercise of Option.
 
(a)  Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
 
9

--------------------------------------------------------------------------------

 
 
An Option will be deemed exercised when the Corporation receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Corporation or of a duly authorized transfer agent of the Corporation), no right
to vote or receive dividends or any other rights as a shareholder will exist
with respect to the Awarded Stock, notwithstanding the exercise of the Option.
The Corporation will issue (or cause to be issued) such Shares promptly after
the Option is exercised. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the Shares are issued,
except as provided in Articles 4 and 13 of the Plan or the applicable Award
Agreement.
 
Exercising an Option in any manner will decrease the number of Shares thereafter
available for purchase under the Option, by the number of Shares as to which the
Option is exercised.
 
(b)  Termination of Relationship as Service Provider.  If a Participant ceases
to be a Service Provider, other than upon the Participant's death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant's termination.
 
(c)  Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant's Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for 12 months following the
Participant's termination.
 
(d)  Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant's death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant's designated beneficiary, provided such
beneficiary has been designated prior to Participant's death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant's estate or by the person(s) to whom the
Option is transferred pursuant to the Participant's will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant's death.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)  Buyout Provisions.  The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
 
(f)  Reversion to Plan.  Unless otherwise provided by the Administrator, if on
the date of termination, Disability or death as provided in Sections 6.4(b),
(c), and (d) of the Plan, Participant is not fully vested as to his or her
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan following the Participant's termination,
Disability or death.  If the vested portion of the Option is not exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
 
6.5  Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. To the extent permitted
by Applicable Laws, consideration may consist entirely of:
 
(a)  cash;
 
(b)  check;
 
(c)  other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);
 
(d)  consideration received by the Corporation under a cashless exercise program
implemented by the Corporation in connection with the Plan;
 
(e)  a reduction in the amount of any Corporation liability to the Participant,
including any liability attributable to the Participant's participation in any
Corporation-sponsored deferred compensation program or arrangement;
 
(f)  any combination of the foregoing methods of payment; or
 
(g)  such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
 
ARTICLE 7
RESTRICTED STOCK
 
7.1  Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
 
7.2  Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator will determine in its sole discretion. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Corporation
as escrow agent until the restrictions on such Shares have lapsed.
 
 
11

--------------------------------------------------------------------------------

 
 
7.3  Transferability.  Except as provided in this Article 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
 
7.4  Removal of Restrictions.  Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.
 
7.5  Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder shall not have voting rights with
respect to those Shares, unless the Administrator determines otherwise.
 
7.6  Dividends and Other Distributions.  During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
 
7.7  Return of Restricted Stock to Corporation.  On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Corporation and again will become available for grant under
the Plan.
 
ARTICLE 8
UNRESTRICTED STOCK
 
Pursuant to the terms of the applicable Award Agreement, a Service Provider may
be awarded (or sold at a discount) shares of Common Stock that are not subject
to a Period of Restriction, in consideration for past services rendered thereby
to the Corporation and any Affiliate or for other valid consideration.
 
ARTICLE 9
STOCK APPRECIATION RIGHTS
 
9.1  Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.
 
9.2  Number of Shares.  The Administrator will have sole discretion to determine
the number of SARs granted to any Service Provider.
 
9.3  Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have sole discretion to determine the terms and
conditions of SARs granted under the Plan.  The foregoing notwithstanding, the
Exercise Price at the date of grant shall not be less than the Fair Market Value
of the SAR.
 
9.4  SAR Agreement.  Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
 
 
12

--------------------------------------------------------------------------------

 
 
9.5  Expiration of SARs.  A SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and as set forth in the
Award Agreement.  Notwithstanding the foregoing, the rules of Sections 6.4(b),
(c) and (d) will also apply to SARs.
 
9.6  Payment of SAR Amount.  Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Corporation an amount determined by
multiplying:  (i) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times (ii) the number of Shares with
respect to which the SAR is exercised.  At the discretion of the Administrator,
the payment upon SAR exercise may be in cash, in Shares of equivalent value,
other securities, other Awards, other property or a combination of any of the
foregoing.
 
9.7  Buyout Provisions.  The Administrator may at any time offer to buy out for
a payment in cash or Shares a SAR previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
 
ARTICLE 10
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
10.1  Grant of Performance Units/Shares.  Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion.  The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
 
10.2  Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
 
10.3  Performance Objectives and Other Terms.  The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid out to the Service Providers.  The time period during which
the performance objectives must be met will be called the "Performance
Period."  Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the "Performance Period," and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  The
Administrator may set performance objectives based upon the achievement of
Corporation-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.
 
10.4  Performance Measures.  Performance Measures may be based on any one or
more of the following: earnings (e.g., earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; or earnings per
share); financial return ratios (e.g., return on investment; return on invested
capital; return on equity; or return on assets); increase in revenue, operating
or net cash flows; cash flow return on investment; total shareholder return;
market share; net operating income, operating income or net income; debt load
reduction; expense management; economic value added; Stock price; and strategic
business objectives, consisting of one or more objectives based on meeting
specific cost targets, business expansion goals and goals relating to
acquisitions or divestitures. Performance Measures may be based on the
performance of the Company as a whole or of any one or more business units of
the Company and may be measured relative to a peer group or an index.
Performance Measures may vary from Participant to Participant. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Award for which the Committee has prescribed different Performance Periods.
 
 
13

--------------------------------------------------------------------------------

 
 
10.5  Earning of Performance Units/Shares.  After the applicable "Performance
Period" has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the "Performance Period," to be determined as a function of the
extent to which the corresponding performance objectives have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives for such
Performance Unit/Share.
 
10.6  Form and Timing for Payment of Performance Units/Shares.  Payment of
earned Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
 
10.7  Cancellation of Performance Units/Shares.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Corporation, and again will be available for grant under the
Plan.
 
ARTICLE 11
OTHER STOCK BASED AWARDS
 
Other Stock Based Awards may be granted either alone, in addition to, or in
tandem with, other Awards granted under the Plan and/or cash awards made outside
of the Plan. The Administrator shall have authority to determine the Service
Providers to whom and the time or times at which Other Stock Based Awards shall
be made, the amount of such Other Stock Based Awards, and all other conditions
of the Other Stock Based Awards including any dividend and/or voting rights.
 
ARTICLE 12
DISSOLUTION OR LIQUIDATION; OR CHANGE IN CONTROL
 
12.1  Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Corporation, the Administrator will notify each Participant
as soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award, to the extent applicable, until
10 days prior to such transaction as to all of the Awarded Stock covered
thereby, including Shares as to which the Award would not otherwise be
exercisable. In addition, the Administrator may provide that any Corporation
repurchase option or forfeiture rights applicable to any Award shall lapse 100%,
and that any Award vesting shall accelerate 100%, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated.  To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.
 
12.2  Change in Control.  If a Change in Control occurs and a Participant’s
Awards are not continued, converted, assumed, or replaced by (i) the Corporation
or an Affiliate of the Corporation, or (ii) a successor entity in such manner
that the value of the awards is not diminished upon effecting the change, such
Awards shall become fully exercisable and/or payable, as applicable, and all
forfeiture, repurchase and other restrictions on such Awards shall lapse
immediately prior to such Change in Control. Upon, or in anticipation of, a
Change in Control, the Administrator may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Administrator,
in its sole and absolute discretion, shall determine, but in no case shorter
than ten (10) trading days.


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 13
MISCELLANEOUS PROVISIONS
 
13.1  No Uniform Rights to Awards.  The Corporation has no obligation to
uniformly treat Participants or holders or beneficiaries of Awards. The terms
and conditions of Awards and the Administrator's determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated.
 
13.2  Share Certificates.  All certificates for Shares or other securities of
the Corporation or Affiliate delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Administrator may deem advisable under the Plan, the
applicable Award Agreement or the rules, regulations and other requirements of
the SEC, the NYSE or any other stock exchange or quotation system upon which
such Shares or other securities are then listed or reported and any applicable
Federal or state laws, and the Administrator may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
 
13.3  No Rights as a Service Provider.  Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing his or her
relationship as a Service Provider, nor shall they interfere in any way with the
right of the Participant or the right of the Corporation or its Affiliate to
terminate such relationship at any time, with or without cause.
 
13.4  No Rights as Shareholder.  No Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Stock, except as provided in the
applicable Award Agreement, the Participant shall not be entitled to the rights
of a shareholder in respect of such Restricted Shares.  Except as otherwise
provided in Section 4.3 or the applicable Award Agreement, no adjustments shall
be made for dividends or distributions on (whether ordinary or extraordinary,
and whether in cash, Shares, other securities or other property), or other
events relating to, Shares subject to an Award for which the record date is
prior to the date such Shares are delivered.
 
13.5  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation or Affiliate, on one hand, and a
Participant or any other person, on the other.  To the extent that any person
acquires a right to receive payments from the Corporation or Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Corporation or Affiliate.
 
13.6  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Administrator shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated.
 
 
15

--------------------------------------------------------------------------------

 
 
13.7  Requirement of Consent and Notification of Election Under Code § 83(b) or
Similar Provision.  No election under Code § 83(b) (to include in gross income
in the year of transfer the amounts specified in Code § 83(b)) or under a
similar provision of law may be made unless expressly permitted by the terms of
the applicable Award Agreement or by action of the Administrator in writing
prior to the making of such election. If an Award recipient, in connection with
the acquisition of Shares under the Plan or otherwise, is expressly permitted
under the terms of the applicable Award Agreement or by such Administrator
action to make such an election and the Participant makes the election, the
Participant shall notify the Administrator of such election within 10 days of
filing notice of the election with the IRS or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Code § 83(b) or other applicable provision.
 
13.8  Requirement of Notification Upon Disqualifying Disposition Under Code §
421(b).  If any Participant shall make any disposition of Shares delivered
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Code § 421(b) (relating to certain disqualifying dispositions) or
any successor provision of the Code, such Participant shall notify the
Corporation of such disposition within 10 days of such disposition.
 
13.9  Leaves of Absence.  Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Corporation; provided, however, that no vesting
credit will be awarded for the time vesting has been suspended during such leave
of absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Corporation or (ii) transfers between
locations of the Corporation or between the Corporation or its Affiliate. For
purposes of Incentive Stock Options, no such leave may exceed 3 months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the
Corporation is not so guaranteed, then 6 months from the first day of such leave
any Incentive Stock Option held by the Participant will cease to be treated as
an Incentive Stock Option and will be treated for tax purposes as a
Non-Qualified Stock Option.
 
13.10  Notices.  Any written notice to the Corporation required by any
provisions of the Plan shall be addressed to the Secretary of the Corporation
and shall be effective when received.
 
13.11  Non-Transferability of Awards.  Other than pursuant to a domestic
relations order (within the meaning of Rule 16a-12 promulgated under the
Exchange Act) and unless determined otherwise by the Administrator, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution, and may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.
 
13.12  Date of Grant.  The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
 
13.13  Amendment and Termination of Plan.
 
(a)  Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.  Unless sooner terminated, this Plan shall terminate on
[DATE], 2023, the date that is 10 years from the date the Plan was originally
adopted by the Board or approved by the shareholders of the Corporation,
whichever was earlier.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)  Shareholder Approval.  The Corporation will obtain shareholder approval of
the Plan and of any Plan amendment to the extent necessary and desirable to
comply with Applicable Laws.
 
(c)  Effect of Amendment or Termination.  Subject to Section 14.15 of the Plan,
no amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed upon between the Participant
and the Administrator, which agreement must be in writing and signed by the
Participant and the Corporation. Termination of the Plan will not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
 
13.14  Conditions Upon Issuance of Shares.
 
(a)  Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Corporation with respect to such compliance.
 
(b)  Investment Representations.  As a condition to the exercise or receipt of
an Award, the Corporation may require the person exercising or receiving such
Award to represent and warrant at the time of any such exercise or receipt that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Corporation, such a representation is required.
 
13.15  Severability.  Notwithstanding any contrary provision of the Plan or an
Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.
 
13.16  Inability to Obtain Authority.  The inability of the Corporation to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Corporation's counsel to be necessary to the lawful issuance
and sale of any Shares hereunder, will relieve the Corporation of any liability
in respect of the failure to issue or sell such Shares as to which such
requisite authority will not have been obtained.
 
13.17  Shareholder Approval.  The Plan shall be duly approved by the
shareholders of the Corporation within 12 months after the date the Plan was
adopted, or shall otherwise be rendered not effective.
 
13.18  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Illinois, without giving
effect to the conflict of laws provisions thereof.
 
13.19  Section 409A.  It is the intention of the Corporation that no Award shall
be “deferred compensation” subject to Code § 409A, unless and to the extent that
the Administrator specifically determines otherwise, and this Plan and the terms
and conditions of all Awards shall be interpreted accordingly.  The terms and
conditions governing any Awards that the Administrator determines will be
subject to Code § 409A, including, without limitation, any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change in Control, shall be set forth in the applicable Award Agreement and
rules established by the Administrator, and shall comply in all respects with
Code § 409A.  The following rules will apply to Awards intended to be subject to
Code § 409A (“409A Awards”):
 
 
17

--------------------------------------------------------------------------------

 
 
(a)  If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Code § 409A, including, without limitation, applicable transition rules
thereunder.
 
(b)  The Corporation shall have no authority to accelerate distributions
relating to Code § 409A Awards in excess of the authority permitted under Code §
409A.
 
(c)  Any distribution of a Code § 409A Award following a separation from service
that would be subject to Code § 409A(a)(2)(A)(i) as a distribution following a
separation from service of a “specified employee” as defined under Code §
409A(a)(2)(B)(i), shall occur no earlier than the expiration of the six-month
period following such Separation.
 
(d)  In the case of any distribution of a Code § 409A Award, if the timing of
such distribution is not otherwise specified in this Plan or an Award Agreement
or other governing document, the distribution shall be made not later than the
end of the calendar year during which the settlement of the Code § 409A Award is
specified to occur.
 
(e)  In the case of an Award providing for distribution or settlement upon
vesting or the lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in this Plan or an Award agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
 
 


 
This Plan is hereby adopted on this _____ day of __________________, 2014.
 
 

 
AKORN, INC.
     
By: ___________________________
     
Title:__________________________

 
 

18